Citation Nr: 1335044	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar disc syndrome, claimed as a low back disorder. 

2.  Entitlement to service connection for pain in the right lower extremity, claimed as radiculopathy. 

3.  Entitlement to service connection for pain in the left lower extremity, claimed as radiculopathy.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife 

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's application to reopen a claim for entitlement to service connection for a back disorder and denied service connection for pain, right and left lower extremities.  

The Veteran testified before a Decision Review Officer at the RO in April 2011.  The Veteran and his wife also testified before the undersigned Veterans Law Judge in September 2011.  Transcripts of the hearings are in the claims file. 

The issues of entitlement to service connection for a low back and right and left lower extremity disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision previously denied the Veteran's application to reopen a claim for service connection for a low back disorder. 

2.  The evidence received since the August 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied reopening a claim for entitlement to service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2013). 

2.  The evidence received subsequent to the August 2005 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Law and Analysis

Initially, the Board observes that the Veteran's claim for service connection for a low back disorder was previously considered and denied by the RO in a rating decision dated in August 2005.  The Veteran was notified of that decision and of his appellate rights and he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In October 2007, the Veteran requested that his claim for service connection for a low back disorder be reopened.  However, the rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the August 2005 rating decision considered and denied a claim for service connection for a low back disorder.  In that decision, the RO confirmed a previous June 2003 decision which found that the evidence failed to establish that a low back disorder was caused by or incurred in active service.  The evidence of record at that time included the Veteran's service treatment records and some post-service VA treatment records.  

The evidence associated with the claims file subsequent to the August 2005 rating decision includes additional VA medical records, a VA examination report dated in May 2011, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the additional VA treatment records include a June 1981 VA psychiatric record in which the Veteran complains of back pain.  The record indicates that the Veteran's low back disorder could have been incurred during active service.  Therefore, the VA examination reports relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder; to that extent, the appeal is granted. 


REMAND

Unfortunately, a remand is required in regards to the Veteran's back and lower extremity claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

During his September 2011 hearing, the Veteran testified to additional psychiatric treatment in the early 1980s from Balboa Hospital, during which he complained of back pain.  The Veteran also reported that he injured his back post-service in the earlier 1980s and was treated at Resident Memorial Hospital (now North Metro Hospital).  VA treatment records dated from 1981 are located in the claims file; however, there are no private treatment records from that time.  The RO should request the Veteran identify any additional private treatment records that are not currently in the claims file so that the RO can obtain the necessary authorizations and relevant records.  

The Veteran was afforded a VA examination in May 2011 to address the etiology of the Veteran's back claim.  After a physical examination, the diagnosis was congenital acquired spondylosis at L4-5 and L5-S1 with canal stenosis and left foraminal narrowing along with impingement on the right S1nerve root.  The VA examiner ultimately determined that it is less likely than not that his back pain is related to his tour of duty.  However, the examiner's factual history is inaccurate as the examiner noted the Veteran was not treated for back pain in service, and a June 1981 VA treatment record (dated while the Veteran was still on active duty), included a complaint of back pain.  The Board finds the VA examiner's rationale does not provide the necessary information for the Board to make a decision on the claim and is thus inadequate.  The Board finds the Veteran should undergo another VA examination by another VA examiner to determine the nature and etiology of the Veteran's claimed back disorder.  

The Board notes a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn, 8 Vet. App. at 516; Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  If the new VA examiner determines that the Veteran's back disorder is due to a congenital disorder, the examiner must also render an aggravation opinion. 

Finally, the Board notes that the Veteran's claims of entitlement to service connection for pain in the right and left lower extremities, claimed as radiculopathy, is based on the contention that the pain occurred secondary to his low back disorder.  Therefore, the Board finds that adjudication of these claims must be deferred pending resolution of his claim for entitlement to service connection for lumbar disc syndrome.
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain outstanding records of treatment received by the Veteran for the disabilities at issue from VA and non-VA medical providers.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be scheduled for an additional VA back examination by a VA examiner who has not previously examined the Veteran.  The claims folder, Virtual VA electronic claims folder, and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion whether it as least as likely as not that the Veteran has a current low back disorder incurred in or as a result of his military service.  If the VA examiner determines that the Veteran's back disorder is due to a congenital disorder, the examiner must also render an aggravation opinion.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


